             Case 1:19-cv-09365-AKH Document 3 Filed 10/09/19 Page 1 of 2
IH-32                                                                                      Rev: 2014-1




                             United States District Court	

                                         for the	

                            Southern District of New York	

                                      Related Case Statement	

                                                          !
                                      Full Caption of Later Filed Case:

In the Matter of the Petition of Dalia
Genger, as Trustee of The Orly Genger
1993 Trust Established on Dec. 13, 1993
by Arie Genger, grantor.
Dalia Genger, trustee of Plaintiff
                         the Orly Genger 1993 Trust,                      Case Number

                            Petitioner,
                                                           19-cv-9365
                            vs.

!!
Orly Genger, Arie Genger, Glenclova Investment
Company, TR Investors, LLC, New TR Equtiy I, LLC,
New TR Equity II, LLC, Trans-Resources, Inc., Arnold
Broser, David Broser, John Does 1-20, and Jane
Does 1-20
                       Respondents.
                       Defendant

                                    Full Caption of Earlier Filed Case:
                     (including in bankruptcy appeals the relevant adversary proceeding)

!!
In the Matter of the Application of ORLY GENGER
to Remove Dalia Genger as Trustee of the
Orly Genger 1993 Trust Established on Dec. 13,
1993 by Arie Genger, grantor.

    Orly Genger, beneficiary of The Orly Genger 1993
                          Plaintiff                                       Case Number
    Trust,
                               Petitioner,
                                                           19-cv-9319
                            vs.

!!
Dalia Genger, as trustee of The Orly
Genger 1993 Trust, and The Sagi Genger
1993 Trust

                        Respondents.
                        Defendant
!

                                                       Page !1
            Case 1:19-cv-09365-AKH Document 3 Filed 10/09/19 Page 2 of 2
IH-32                                                                                         Rev: 2014-1



Status of Earlier Filed Case:
                          (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed       dismissal, settlement, court decision. Also, state whether there is an appeal
                          pending.)
        4
        X
     ____ Open            (If so, set forth procedural status and summarize any court rulings.)

!
!  Related case removed from the NY County Surrogate's Court to this District yesterday, October 8, 2019.
!
With respect to both that case and this case, which was also removed from the NY County Surrogate's Court,
!
motions to transfer will be made to transfer these related cases to the Western District of Texas, where the
!
related bankruptcy is pending.
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
 !
 !
As a result of the recent bankruptcy filing by Orly Genger, pursuant to Rule 9027 of the
 !
Federal Rules of Bankruptcy Procedure, the bankruptcy court-appointed Chapter 7 trustee
 !
has removed two related cases pending in the New York County Surrogate's Court to this
 !
District, so that they can be transferred to the Western District of Texas and litigated in the
 !
 !
same forum as the pending bankruptcy proceeding. The first case was removed from the
 !
Surrogate's Court yesterday, October 8, 2019.
 !
 ! two removed Surrogate's Court cases are related to each other because they involve the
The
 !
 ! Genger has brought identical "turnover" claims against debtor Orly Genger in both (now
same parties, and also the same operative facts, as well as overlapping claims. For example,
 !
Dalia
 !
removed)   Surrogate's Court actions. Additionally, in the first-filed action, Orly Genger seeks
!the removal of Dalia Genger as trustee of a trust; once that matter is decided, Dalia Genger
 !
 !
will have no standing to pursue any of the affirmative claims in the second-filed action.
 !
 ! the forthcoming motions to transfer these cases to the Western District of Texas will
Finally,
 ! highly similar, if not identical, and therefore in the interest of judicial economy these
be
 !
 ! cases should be decided in connection by the bankruptcy court in the Western District
motions to transfer should be decided by the same judge. Ultimately, the merits of these
 !
related
 ! Texas.
of
 !
 !
 !
 !           /s/ Michael Paul Bowen                            -           10/9/2019         -
 Signature: ________________________________________ Date: __________________!
 !           Kasowitz Benson Torres LLP, 1633
 !           Broadway, NY, NY 10019
Firm:         ________________________________________


                                                 Page !2
